        Case 1:18-cv-05678-KPF Document 64 Filed 07/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTIANN SOTO,

                            Plaintiff,
                                                      18 Civ. 5678 (KPF)
                     -v.-
                                                            ORDER
CDL (NEW YORK) L.L.C.,

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court has received notification from Magistrate Judge Lehrburger

that the parties engaged in a settlement conference today, but that conference

was unfortunately unsuccessful in bringing a negotiated resolution to this

litigation. Given that there does not seem to be the possibility of a pretrial

resolution, the next step is to schedule trial. However, due to the ongoing

pandemic, the Court does not believe that a jury trial will be able to occur at

any point in the current calendar year. The Court will therefore reach out to

the parties when it has a clearer sense of when jury trials may be able to

recommence. If the parties have an interest in proceeding with a bench trial,

as opposed to a jury trial, they should let the Court know.

      SO ORDERED.

Dated: July 22, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
